Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
	Receipt of Remarks/Amendments filed on 09/22/22 is acknowledged. Claims 1, 3-6, and 8-10 are amended. Claims 11-22, drawn to non-elected groups, are withdrawn. Claims 1-10 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This Application, 16631393, filed on 01/15/2020 is a national stage entry of PCT/IB2018/054893, with an International Filing Date of 07/02/2018, and claims foreign priority to 102017000081175, filed 07/18/2017. 

Modified Objections and Rejections based on the Amendment filed on 09/22/2022
Claim Objections
Claim 1 is objected to because of the following informalities:  The term “organic solvent mixable with water” is grammatically incorrect and should be changed to “organic solvent miscible with water”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 5, and 6 are rejected for indefiniteness for their recitations of “based on the reactant”.  There is insufficient antecedent basis for this limitation in the claims. The claims depend from Claim 1, but the reactant is not defined in the preceding claim. Furthermore, there are multiple possibility for “reactant” in Claim 1 including the amine substrate, the grape marcs extract, and hyaluronic acid. The singular “reactant” makes it also confusing.  As such, the metes and bounds of the claims are unclear, and these claims are rejected.
 Claim 4 is indefinite over the feature of “at least 4 hours”. The Claim is rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  As before, the upper limit of this range is still omitted, and therefore is considered an incomplete range. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicants Claim
A method for functionalizing a surface of an implant device, comprising a) treating the surface of the implant device with air, oxygen, argon, nitrogen plasma, or other plasmas capable of removing a surface layer of hydrocarbon contamination, b) treating the surface of the implant with an amine substrate, and c) treating the surface of the implant resulting from step b), alternatively:
adsorbing a grape marcs extract, and drying said functionalized surface, OR
co-adsorbing a grape marcs extract and hyaluronic acid, and drying said functionalized surface, OR
adsorbing hyaluronic acid and post-adsorbing a grape marcs extract, and drying said functionalized surface;
wherein the grape marcs extract is obtained by extraction with aqueous solution and organic solvent mixable with water;
wherein said implant device is a titanium bone implant or a titanium dental implant screw; wherein the amine substrate is polyethyleneimine, in aqueous solution with a concentration ranging from 0.03% to 0.15% in volume; wherein step c) is conducted at room temperature and for a time period greater than 4 hours; wherein steps b) and c) are repeated, in consecutive order, 2 to 8 times; wherein the marcs is selected from the marcs of white grape vines, red grape vines, or marcs with a high rate of anthocyanins, or mixtures thereof; marcs is from nebbiolo, barbera, croatina, or arneis grape, or and mixtures thereof;  wherein the marcs extracts are mixtures of single-grape marcs extracts; comprising a sterilization step using gamma rays at 25kGy of the implant treated according to step c ). 
Claims 1-2, 4-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gazza et al. (US 8,172,844 B2), hereinafter Gazza, in view of Morra et al. (WO 2015/014872 A1, cited in the Written Opinion), hereinafter Morra.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Gazza relates the invention of a bone implant device for dental and orthopedic prosthesis; the implant device is of metal or polymer, and comprises a layer of hyaluronic acid being chemically bound on the surface thereof. Gazza also describes the process for preparing the same (Abstract). The art expressly claims wherein the device is a dental implant screw, a spinal or skeletal fixation screw, an intervertebral disc or a cage (Claim 2), which renders instant Claim 2 obvious.
Gazza teaches the improvement of the surface by means of surface roughening, e.g. sand blasting, plasma-spray deposition or treatments with acids (Col. 1, lines 55-61).
Gazza recites that it has surprisingly found that hyaluronic acid immobilized on implant screws has an active effect on the osteo-integration process in vivo, without any further peptide immobilization being required, and that the properties of those devices with a layer of immobilized hyaluronic acid are improved compared to conventional devices (Col 3, lines 49-57).
Gazza describes a particularly advantageous embodiment, wherein the device consists of a dental implant screw, preferably made of titanium or alloys, and a thin layer of hyaluronic acid (HA) is immobilized on its surface (Col. 4, lines 3-14). The process of immobilizing the hyaluronic acid results in an implant device comprising a substrate coating having amine groups, wherein HA is bound to said substrate by functionalization of hydroxyl groups of said hyaluronic acid (Col. 4, lines 14-58). The introduction of the substrate having amine functional groups on the surface of the implant device can be achieved by means of plasma deposition of molecules containing amine groups such allylamine, alkylamine, and generally, the organic molecules with amine functionality having the required characteristics of volatility in the plasma phase. The hyaluronic acid can be bound to the amine layer by aqueous or suitable solvent (Col. 4, line 59). 
Gazza expressly teaches an example of titanium samples with a layer of immobilized HA, which involves plasma deposition of the allylamine, and at the end of the treatment, the screw is immersed in HA solution. The samples are maintained in the solution overnight, then washed with water and dried under a laminar flux hood. (Example 1).  Because the example does not recite a temperature requirement, the Examiner infers that the adsorption and drying are performed at room temperature, which renders Claim 4 obvious.
Gazza recites that the treatment of plasma deposition of amine can be preceded by other plasma treatment such as air or oxygen plasma to clean the surface and increase substrate adhesion (Col. 4, lines 55-59).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding Claim 1, Gazza is silent on the marcs extract and its extraction. 
Morra is also in the bone filling and periodontal field, and presents the invention relating to a filler material for dental use, e. g. implant screw, wherein the material comprises a collagen gel cross-linked with polyphenols in a ceramic support matrix (Abstract). 
Morra acknowledges the use of hyaluronic acid for its stimulating effect, and softness and moldability in bone filling formulations (p. 5, 3rd paragraph). Morra teaches bio-stimulant materials which have the ability to form moldable and malleable gels, to include collagen, polysaccharides, in particular hyaluronic acid, pectin, etc. (p. 6, last paragraph)
Morra contemplates that it would be desirable for the filler materials for bone resorption diseases to provide preventive effect of damage from oxidative stress by inclusion of antioxidants, particularly polyphenols. The art specifically cites procyanidins and proanthocyanins, which are found in grapes and have ability to remineralize dental tissue (P. 7, 2nd and 3rd paragraphs). The invention of Morra is therefore aimed at the method of making a composition that uses extracts from wine, in particular grape seeds and skins, from which polyphenols can be easily and economically extracted with the use of aqueous ethanol solutions, rendering the feature of organic solvent miscible with water in Claim 1 obvious (p. 9, last paragraph to p. 10).
Morra expressly teaches the use of skins and seeds from Nebbiolo and Barbera varieties, rendering Claims 7 and 8 obvious (pp. 18-19, Example 1; Fig. 1).  The data shows that the extracts reduced the expression of interleukins which are expressed in inflammatory processes, and contribute to the cause of bone resorption phenomena. Morra also teaches the same preparation with only Nebbiolo grape skins, which renders Claim 9 obvious (p. 19, Example 2). In this example, the extract is placed in contact with 1% collagen solution, and mixed to form a gel.  
Regarding the concentrations in Claims 5 and 6, Morra also teaches the preparation of a filler paste comprising ceramic granules that contain extracts of Barbera grape skins mixed with β-tricalcium phosphate and hydroxy apatite; the granules are mixed with a collagen-pectin solution mixture at a ratio of 50:50.  The collagen solution prior to mixing with the pectin solution was at 0.5% concentration. After mixing the collagen-pectin solution mixture, the granules are added at a ratio of 25:75 granules to solution mixture (Example 4).  As such, by the Examiner’s calculation, the resulting collagen concentration is 0.19%, which is close to the claimed range of 0.05-0.15% HA. Furthermore, Morra teaches the method wherein the collagen solution has a concentration between 0.05 to 1%, preferably between 0.1-0.8% (Claim 21). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Gazza and Morra are both in bone and dental implant device fields, teaching materials for implant screw. Morra, like Gazza, recognizes the utility of HA in implant devices. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to treat the implant device of Gazza with the marcs extracts of Morra because Morra has taught that the extracts contain polyphenol antioxidants which provide preventive effect of damage from oxidative stress, and have ability to remineralize dental tissue.  One would use the use of skins and seeds from Nebbiolo and Barbera varieties or only Nebbiolo grape skins, because Morra has taught that these varieties reduced the expression of interleukins contribute to the cause of bone resorption phenomena.  
Regarding the concentration of HA, Morra recognizes that collagen and HA are similarly useful and compatible for implant devices in combination with the marcs extract.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Gazza and Morra, and employ a concentration starting with the collagen concentration taught by Morra in the method of Gazza for the concentration of HA and optimize as needed.  The concentration would serve as starting point to figure out optimal concentration of HA. Since there is an exemplary teaching in the prior art of this variation, it would have been obvious to find the best ranges. The optimization of a result effective parameter is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. In addition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). This is what researchers do, optimization of result-effective variables through routine experimentation (MPEP 2144.05 IIA and B). There would have been a reasonable expectation of success due to the high level of skill in the art and the teachings of the references in the absence of evidence to the contrary, such as unexpected results.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gazza in view of Morra, as applies to Claim 1, and further in view of Bollati et al. (EP 2560694 B1), hereinafter Bollati.
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Gazza and Morra have been set forth supra.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Gazza teaches the amine groups may be allylamine, alkylamine, or organic molecules with amine functionality having the required characteristics of volatility in the plasma phase. However, Gazza and Morra do not teach explicitly polyethyleneimine.
Bollati is also in the implant device field, and teaches the invention relating to implanting device whose surface combines antibacterial activity to prevent periprosthetic infections and improved osteointegration capacity [0001]. Bollati cites the study of an implantable prosthesis, wherein the surface is plasma etched and then coated layer by layer with polyethylenediemine and a complex of HA and gentamicin [0007].
Bollati recognizes that both allylamine and PEI are useful in the process of making an implant device. Bollati describes deposition of HA on the surface of the device, and pre-treatment with allylamine plasma or polyethyleneimine aqueous solution, with amino groups capable of allowing covalent bonding with the carboxyl groups of the hyaluronic acid [0020]. Bollati teaches the concentration of PEI to be adsorbed on the device surface to be, for example, 0.2% aqueous solution, which renders obvious the 0.03-0.15% instantly claimed in instant Claim 3 ([0035]). Rounding the 0.15% instantly claimed to one significant figure would give 0.2%. 
Further, Bollati teaches the use of HA at 0.1% concentration (Example 1), and exemplifies the process wherein the surface is air plasma treated, incubated with PEI, incubated with HA at 0.2%, then vancomycin antibiotic (Example 4). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Gazza already recognizes that the amine groups may be allylamine, alkylamine, or organic molecules with amine functionality having the required characteristics of volatility in the plasma phase.  Bollati, who is in the same field, also recognizes that adsorption of HA in layer by layer implant device would be achieved through incorporation of PEI or allylamine, via amino bonding with the carboxyl groups of the hyaluronic acid. Therefore, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Bollati and substitute the allylamine taught by Gazza with PEI. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  In this case, Bollati has already shown in multiple examples that PEI were successfully used to covalently bond HA in implant devices with antibacterial activity and improved osteointegration capacity.  	Regarding the concentration of PEI, as mentioned above, rounding the 0.15% instantly claimed to one significant figure would give 0.2%. Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gazza in view of Morra, as applies to Claim 1, and further in view of Park et al. (Biomaterials 33 (2012) 5468- 5477), hereinafter Park, and Liu et al. (Biomacromolecules 2012, 13, 3611-3619), hereinafter Liu.
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Gazza and Morra have been set forth supra.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Gazza and Morra do not teach repeated steps.
Park is in a related field of endeavor, describing hyaluronic acids in multilayer films capturing nanocarriers (Title).  Park teaches that the electrostatic interactions between positively charged PEI and the negatively charged HAs are the main driving forces to form multilayers based on the layer-by-layer (LbL) deposition. The nanocarriers were easily incorporated within the multilayer film due to intra- and/or interhydrogen bonding among HA chains (Abstract). In order to obtain the multilayer film, Park teaches the LbL assembly process by dipping the substrate in PEI, then in nanocarrier-hyaluronic acid (NC-HA) blend, and the process is repeated (Fig. 3). A HA layer is, in the end, deposited on the positively charged PEI layer with NCs captured within the HA, and the resulting surface charge enables the repeated adsorption (p. 5472, Section 3.2). Alternation of between PEI and NC-HA adsorption is continued until the desired number of layers is reached (p. 5470, L. Col., 1st paragraph). Figs. 2 and 4 of Park shows the number of bilayers from 0 to 20 dictates the film thickness (p. 5470 and 5472).
Liu is also in the biomimetic field, and recognizes use of tissue-mimicking substitutes as a promising strategy for tissue regeneration (Introduction, 1st paragraph). Liu teaches a biomimetic bilayer sheath membrane consisting of hyaluronic loaded poly([Symbol font/0x65]-caprolactone) (HA/PCL) fibrous membrane as the inner layer and PCL fibrous membrane as the outer layer.  The outer layer had fewer cells proliferating on its surface compared to tissue culture plates or the inner layer, thereby releasing HA sustainably as well as promoting tendon gliding and preventing adhesion (Abstract). Liu teaches that the outer PCL layer recreates the antiadhesive role of the outer fibrotic layer, preventing tendon adhesion to the surrounding repaired tissue (p. 3618, L. Col., 1st paragraph).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Park and Liu are in the related biomimetic field of endeavor as Gazza and Morra.  Park and Liu comprehends the importance of HA in multilayer biocompatible structures.  Park has taught that LbL assembly comprising HA and PEI layers are obtained through repeated adsorption process of dipping the substrate in PEI, then in NC-HA blend, and that the number of repeat would lead to the desired thickness. Liu supports Park and recognizes the inclusion of HA in inner layer and the use of an outer layer that would enable the controlled release of HA as well as impart advantageous structural support, i.e. tendon gliding and preventing adhesion. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date with reasonable expectations of success to combine the teachings of Park and Liu to that of Morra and Gazza and create a multilayer scaffold by the repeated adsorption of PEI and HA to obtain the desired thickness per the desired application, and end with a PCL outer layer to ensure the controlled release or degradation of HA, and also provide outer structural support. The method results in an implant device comprising a substrate coating having amine groups, wherein HA is bound to said substrate by functionalization of hydroxyl groups of said hyaluronic acid according to Gazza, and with the marcs extract of Morra adsorbed on the surface to prevent oxidative stress damage. Because Park has taught the coadsorption of NC-HA blend, one skilled in the art would easily see the compatibility of the process with the coadsorption of the polyphenol-containing marc extract taught by Morra with the HA in the method of Gazza.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gazza in view of Morra, as applies to Claim 1, and further in view of East et al. (US 2005/0048121 A1), hereinafter East.
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Gazza and Morra have been set forth supra.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Gazza and Morra are silent on the sterilization step using gamma rays at 25kGy.
East is in the devices field and relays the invention of novel polymers that release actives, and the polymers are useful for coating, protecting surfaces, etc. in devices which includes implant devices ([0002], [0004], [0269]).  The polymers of East may be used in conjunction with other implantable materials, and applied to metallic such as titanium alloy ([0260], [0281]-[0284]). 
East teaches that all implantable and percutaneous medical devices must be sterilized before or after packaging, and that sterilization methods commonly employed are gamma irradiation, electron beam (“E-beam”), and ethylene oxide [0294]. East further teaches that sterilization by gamma radiation penetrates objects deeply, and is generally useful in food and medical device products; The sterilization with gamma radiation are conducted at 25-35 Kgys, which overlaps with the claimed range in Claim [0295].
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of East with the methods of Gazza in view of Morra with a reasonable expectation of success. Because East teaches that implantable medical devices must be sterilized before or after packaging, that gamma irradiation penetrates objects deeply, and is generally useful medical devices, and are conducted at 25-35 Kgys, a skilled artisan would combine the teachings of East with that of Gazza and Morra, and apply the known technique of sterilization with gamma radiation. It can be expected that using this technique would lead to a device with lower infection rate. Applying a known technique to a known method ready for improvement to yield predictable results is the rationale supporting obviousness. See MPEP § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments:
Applicant traverses the 103 rejection stating that the instantly claimed invention is so much more than using the extracts to improve osseointegration, but also provides better coating. Applicant further argues that Morra relates to a bone filling material but does not suggest in any way that its use on an implant may achieve any advantages.
This argument has been considered but was found unpersuasive.  The claims are drawn to a method for functionalizing a surface of an implant. The prior art has taught immobilizing the hyaluronic acid, resulting in an implant device comprising a substrate coating having amine groups introduced by plasma deposition; the prior art also teaches inclusion of grape extracts in the composition intended for implant use. Regardless of the motivation, or intended use, the art teaches and renders obvious the instant claim set. 
It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same method using the same components/composition in similar amount is applied in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.
In response to Applicant’s argument that Morra does not suggest in any way that its use on an implant may achieve any advantages, Applicant is reminded that Gazza is the primary art being modified by Morra. Morra and Gazza are in the same field of endeavor. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gazza and Morra are both in bone and dental implant device fields, teaching materials for implant screw. Morra, like Gazza, recognizes the utility of HA in implant devices. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to treat the implant device of Gazza with the marcs extracts of Morra because Morra has taught that the extracts contain polyphenol antioxidants which provide preventive effect of damage from oxidative stress, and have ability to remineralize dental tissue.  One would use the use of skins and seeds from Nebbiolo and Barbera varieties or only Nebbiolo grape skins, because Morra has taught that these varieties reduced the expression of interleukins contribute to the cause of bone resorption phenomena.  

Conclusion

No claims are allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616